ORDER

SCHALL, Circuit Judge.
The Director of the United States Patent and Trademark Office and the appellants submit a joint motion to vacate the decision of the Board of Patent Appeals and Interferences and to remand for further proceedings.
The parties state they seek vacatur and remand “in light of the arguments raised in Appellant’s Brief which warrant further consideration by the Board.” This is an insufficient argument to support a motion to vacate a Board decision. We grant the parties’ request to the extent that the case is remanded to the Board so that it may consider whether to vacate or alter its decision in light of the parties’ arguments.
Accordingly,
IT IS ORDERED THAT:
The motion is granted in part; this case is remanded to the Board for further proceedings.